The judgment of the court was pronounced by
Eustis, C. J.
The plaintiff claims her freedom on the ground that, being the slave of the defendant, L. A. Piniguy, she was taken from New Orleans., the domicil of her master, to France, where she remained in the service of his family for the space of two years, in 1836, 1837, and 1838, and afterwards re.,turned to New Orleans.
In the cases which we hav.e had .before us of slaves claiming their freedom by ¡reason of having been taken .to places where the condition of slavery did not exist, the owners had acquired,a domicil in those places.,and there was no question as to the operation and .effect of the laws there upon the status, or personal condition, of the parties.. See Josephine v. Poultney, 1 Annual Rep. 329. Eugenie v. Preval et al., ante 180. It is contended that this .case doe.s not .come within the principle of those .cases, inasmuch as the defendant .acquired no .domicil i.n France., .as his absence from Louisiana was but temporary, where his property remained¡and his .business continued, .and he never lost his original residence.
We consider that,the jurisprudence ol this State has settled .this question, whichhas been more than once the subject of discussion. We cannot expect that foreign nations will .consent to .the suspension of the operation'of their fundamental laws, as to persons voluntarily sojourning within their jurisdiction for ,such a length uf time. As to those .thrown on foreign coasts by shipwreck, taking refuge from pirates., driven by some overwhelming necessity, or perhaps ¡those passing through a foreign territory on a lawful journey, their personal condition may remain unchanged; but this is the extent to which an immunity from the .effect of the foreign law could be maintained under the laws of nations. Marie Louise v. Marot, 9 La. 474. Priscilla v. Smith, 13 La. 444. Story, Conflict of Laws, § 96 et seq. 2 Kent’s Com. p. 458, s. 39. We have met with no .case in which a contrary doctrine is held. The case of the United States v. The Garonne, is supposed to support it; but an examination .of it will .satisfy any one, that the decision in that.case does not reach that under Consideration. Vide 11 Peters, 73. In the case of the slave Grace, 2 Haggard’s Rep. :94, she had not been taken out of the realm, but from one of .the islands to England, within the same imperial jurisdiction.
The plaintiff became free by remaining two years in France, ¡and her former ¡master ceased to have authority or dominion over her.
We think the plaintiff is entitled to wages from the judicial demand.
The judgment of the. District Court releasing the plaintiff from the dominion pf the defendant is therefore affirmed; and it is further ordered, that the plaintiff ¡recover from the defendant, L. A. Pigneguy, the sum of $8 per month from fhe hth of November, 1846, with cos.ts in both courts.